DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BRADLEY C. BIRKENFELD,
                           Appellant,

                                    v.

                         KEVIN M. COSTNER,
                              Appellee.

                              No. 4D21-2050

                              [July 28, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502020CA003819MBAJ.

   Jack Scarola of Searcy Denney Scarola Barnhart & Shipley, P.A., West
Palm Beach, and David J. Sales, and Daniel R. Hoffman of David J. Sales,
P.A., Sarasota, for appellant.

   Scott N. Wagner and Ilana Drescher of Bilzin Sumberg Baena Price &
Axelrod, LLP, Miami, Martin D. Singer and David B. Jonelis of Lavely &
Singer, P.C., Los Angeles, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.